EXHIBIT 10.7

Dr Richard Steeves
The Old Rectory
Dunton Road
Leire
Leicestershire
LE17 5HD
2 November 2015
Dear Richard,
Further to our discussion regarding the termination of your employment with
Synergy Health Limited (formerly plc) (the "Company"), I have set out below the
overall severance package which the Company is prepared to offer you. This
package is subject to the conditions detailed below. The effectiveness of this
letter also is conditioned upon the consummation of the proposed Combination
involving Synergy Health plc and STERIS Corporation, and should such Combination
not occur this letter will be of no force or effect.
As this letter is intended to constitute a settlement agreement between us in
accordance with Section 203(3) Employment Rights Act 1996, the main
pre-conditions of the Agreement are that you must receive independent legal
advice on its terms and effects and particularly its effect on your ability to
pursue your rights before an Employment Tribunal, that you must sign and date
the letter where marked and return one copy to me to acknowledge your agreement
with the terms and that your legal adviser must sign the adviser's certificate
attached to this Agreement and return it to me. The Agreement needs to include
the details of your adviser and therefore you will need to insert the name, firm
and address of your adviser where marked below at paragraph 6.
In this Agreement:
"Group Company" means any company which is a holding company of the Company or
any direct or indirect subsidiary of the Company or any direct or indirect
subsidiary of such holding company (as such expression is defined in Sections
1159, 1261 and Schedule 6 of the Companies Act 2006);
"Contract" means your Service Agreement with the Company dated 2nd June 2014.
1.
Your employment with the Company will terminate on 2 November 2015 (the
"Termination Date"). You agree that you will cease to be a director of the
Company and any of its subsidiaries as of the date of this Agreement.

2.
Between the date of this Agreement and the Termination Date, you will continue
to perform your normal duties.

3.
You will receive normal salary and other contractual benefits, including car
allowance and pension contributions, as per the Contract (subject to normal
deductions of tax and employee's National Insurance Contributions) up to the
Termination Date. Legitimate and reasonable business expenses incurred before
the termination of your employment will also be paid if supported by proper
receipts and invoices. Any payments due up to the Termination Date will be paid
on the


1

--------------------------------------------------------------------------------



next practicable payroll date following completion of this Agreement. You
acknowledge that following the Termination Date you have no entitlement to any
further salary, benefits, bonuses, allowances, contributions or other
remuneration or expenses from the Company save as set out in this Agreement. All
benefits will cease to be provided with effect from the Termination Date. All
accrued holiday must be used by the Termination Date.
4.
By way of severance compensation, the Company will pay to you the following sums
subsequent to your Termination Date, which severance payments are conditional on
(i) receipt by me of a completed copy of this Agreement; and (ii) receipt by me
of a copy of the completed Adviser's certificate.

(a)
the sum of £575,500 in respect of 12 months' salary, car allowance and pension
contributions as compensation for your notice period;

(b)
by way of severance compensation for loss of bonus for past service, a pro-rated
bonus award calculated on service during the current financial year, up to 31
October 2015, and in the amount of £335,710; and

(c)
by way of severance compensation for loss of bonus opportunity for your notice
period, a further sum in the amount of £1,151,000. Payments of such further sum
are subject to you having complied with the obligations set out in this
Agreement as at the dates payments thereof are due.

The sums payable under (a), (b) and (c) above will (subject to clause 15 below)
be subject to deductions in respect of tax and employee's National Insurance
Contributions at such rate as HM Revenue & Customs shall require. The sums are
payable as follows:
(a)
with respect to (a) above, in a lump sum on or around 30 November 2015;

(b)
with respect to (b) above, in a lump sum on or around 30 November 2015; and

(c)
with respect to (c) above, in two equal installments, the first payable on or
around 30 November 2015 and the second payable on or around 30 October 2016.

5.
Save as set out in the remainder of this clause, the terms of this Agreement are
conditional on you returning on or before the Termination Date any and all
property belonging to the Company or any Group Company which remains in your
possession or control and any other documentation or property belonging to or
entrusted to the Company or Group Company which is now in your possession or
control including without limitation any documents, files, records, tapes,
photographs, microfiches, magnetic disks, software, mobile telephones, SIM
cards, computer equipment, swipe-cards, passwords and security codes. Any copies
of the Company's or any Group Company's property or any other documentation (in
whatever medium) must be returned at the same time and you warrant that you have
not and will not retain any such copies. The Company agrees that you may
transfer into your name the mobile telephone numbers registered to the SIM cards
provided to you by the Company and accordingly that you may retain those


2

--------------------------------------------------------------------------------



SIM cards until such time as you are able to effect the transfer (and in that
respect, the Company agrees to provide you with such assistance as is reasonably
required to effect the transfer, including in obtaining the PAC codes associated
with the mobile telephone numbers). The Company also agrees that you may retain
the Apple computer provided to you by the Company.
6.
You accept the severance payments set out in this Agreement in full and final
settlement of all claims of any nature whatsoever which you may have against the
Company or any Group Company or any of its or their officers or employees
arising out of or in connection with your employment with the Company or any
Group Company or its termination, and you agree to waive all such claims and
other rights against the Company and/or any Group Company or its/their officers
or employees if applicable, including without limitation the Statutory
Employment Protection Claims and in particular the following:

(a)    any claim for unfair dismissal as at the Termination Date;
(b)    any claim for statutory or contractual redundancy payments;
(c)
any claim for direct or indirect discrimination, harassment and/or victimisation
under the Equality Act 2010 which arises from your employment or its termination
and which relates to any one or more of the protected characteristics listed
below:

(1)race,
(2)religion or belief,
(3)disability,
(4)gender,
(5)nationality,
(6)sexual orientation, or
(7)age;
(d)    any claim for unlawful deductions from wages;
(e)
any claim under Regulations 30, 31, 32 or any other provision of the Working
Time Regulations 1998;

(f)
any claim for breach of obligations under the Protection from Harassment Act
1997;

(g)
any other claim under the Contract or for damages for breach of contract
howsoever arising;

(h)    any claim relating to loss of directorship or office;

3

--------------------------------------------------------------------------------



(i)    any claim under section 47B of the Employment Rights Act 1996; and
(j)    any claim for bonus, profit share or other incentive award;
but excluding (i) any claim for personal injury where you are not aware of an
injury or of any relevant symptoms or conditions at the date of this Agreement
(and you confirm and warrant that you have given due care and consideration to
such matters before signing this Agreement), (ii) any benefits accrued in the
Company pension scheme, and (Hi) any claim to enforce this Agreement.
You confirm that you have received independent legal advice from:
Michal Chudy (the "Adviser") of Farrer & Co LLP, 66 Lincoln's Inn Fields, London
WC2A 3LH.
You confirm that you have explained all the facts and circumstances and issues
relevant to the employment and its termination which may give rise to a
Statutory Employment Protection Claim and that you have received independent
legal advice from the Adviser on the terms and effect of this Agreement and in
particular this has included advice as to your ability to pursue each and every
complaint against the Company in respect of the Statutory Employment Protection
Claims. You also confirm that the Adviser has informed you that his/her firm
maintains a contract of insurance or an indemnity provided for members of a
profession or professional body in respect of the advice provided to you and
that this Agreement satisfies the conditions for regulating settlement
agreements. The Company shall, within 14 days of receipt by it of an appropriate
copy VAT invoice addressed to you but marked for payment by the Company, and
provided that the Company has already received a copy of this Agreement signed
by you, pay to the Adviser your legal expenses relating exclusively to the
negotiation and preparation of this Agreement up to a maximum of £500 plus VAT.
7.
For the purposes of this Agreement a "Statutory Employment Protection Claim"
shall mean any claim under the Equality Act 2010, Employment Rights Act 1996,
Working Time Regulations 1998, the Public Interest Disclosure Act 1998 and Data
Protection Act 1998.

8.
It is agreed that your acceptance of the terms of this Agreement constitutes a
settlement agreement satisfying the conditions relating to settlement agreements
contained in Section 147 of the Equality Act 2010, Sections 203(2)(f) and (3) of
the Employment Rights Act 1996, and Regulation 35(3) Working Time Regulations
1998, each as amended, and that you are effectively waiving the Statutory
Employment Protection Claims and the claims set out at paragraph 6.

9.
You acknowledge that the Company has entered into this Agreement on the
understanding and condition that you have not issued any actions against the
Company or any Group Company and/or any officers or employees of the Company or
any Group Company before a Court or Employment Tribunal prior to the completion
of this Agreement. You warrant that you are not aware of any statutory claims
which you may have against the Company or any Group Company or any of its/their
officers or employees arising from your employment or its termination other


4

--------------------------------------------------------------------------------



than those listed in paragraph 6 above. You warrant and confirm that after
taking the advice referred to in paragraph 6 above, the claims which you are
aware you have or may have against the Company or any Group Company are those
referred to in paragraph 6.
10.
Both parties agree to keep the fact and the terms of this Agreement and the
circumstances leading up to the termination of your employment and the
completion of this Agreement confidential save as required by law or a
regulatory authority or, in your case, to your immediate family (provided that
you inform them of the confidential nature of the information) or, in the
Company's case, as reasonably required for the purposes of implementing this
Agreement. You should be aware that your duties of confidentiality (both
contractual and common law) to the Company and any Group Company will continue
to apply after the termination of your employment and you warrant that you have
not directly or indirectly breached those duties before completion of this
Agreement.

11.
You warrant that you will not directly or indirectly make, issue or publish or
cause to be made issued or published any derogatory or otherwise comments which
may harm the Company or any Group Company or any of its/their officers,
employees or shareholders or its/their reputation and that you have not done so
prior to completion of this Agreement. The Company agrees to use its reasonable
endeavours to procure that none of its officers or employees will make, issue or
publish any such comments about you.

12.
The Company is entering this Agreement for itself and on behalf of each Group
Company each of which may enforce directly any rights it may have against you.

13.
You expressly acknowledge that the provisions of clauses 11, 12 and 13 of the
Contract shall continue to apply for a period of 12 months after the Termination
Date.

14.
Except in relation to any provisions of the Contract which are stated to apply
following the termination of your employment, this Agreement sets out the entire
agreement between you and the Company and any Group Company in relation to your
rights arising from or in relation to your employment or its termination. You
acknowledge and warrant to the Company that you are not entering into this
Agreement relying on any statement, representation, assurance or warranty of any
person (whether party to this Agreement or not and whether in writing or not)
which is not expressly set out in this Agreement.

15.
You agree that you are solely responsible for any charge to tax which may arise
on severance payments under this Agreement and/or the benefits received by you
and/or arising out of the termination of your employment and/or this Agreement
generally, save to the extent that such tax has already been deducted by the
Company from your salary or pay in lieu of notice as set out above. You also
agree to indemnify the Company upon request within 28 days of written notice if
any such charge to tax should arise on any of the other terms or benefits of
this Agreement or if any fine, interest or costs become payable. No payment of
any charge to tax or final interest will be made by us without particulars of
the proposed payment being given to you first and you having the opportunity at
your own expense to make representations to HM Revenue &


5

--------------------------------------------------------------------------------



Customs (provided that nothing in this paragraph shall prevent the Company from
complying with its legal obligations with regard to HM Revenue & Customs or
other competent body).
16.
You agree that you will complete any paperwork requested by the Company or a
Group Company in order to implement your resignation as a director of any such
company.

17.
This Agreement shall be governed by and construed in accordance with the law of
England and Wales and the parties submit to the exclusive jurisdiction of the
English and Welsh Courts and Tribunals with regard to any dispute or claim
arising under this Agreement.

18.
Although this Agreement is marked Without Prejudice & Subject to Contract, upon
completion and return of this Agreement to me the without prejudice nature of
this Agreement and the surrounding correspondence shall cease and the Agreement
shall become open and binding.

I trust that the above terms are acceptable and on that assumption I look
forward to receiving two completed originals of this Agreement. I will then
return a fully executed copy to you. If, however, you have any queries in
respect of the above terms, please do not hesitate to contact me.
I look forward to hearing from you.


Yours sincerely


Synergy Health Limited




/s/ Michael J. Tokich        
Michael J. Tokich, Director








………………………………………………………………………………………………….
I accept the above terms and Agreement.




Signed /s/ Richard Steeves             Dated… 4/11/15    
Richard Steeves





6

--------------------------------------------------------------------------------



Adviser's Certificate


I, [__________________] of [_______________] certify as follows:
1.
I am a relevant independent adviser for the purposes of Section 147 of the
Equality Act 2010, Sections 203(2)(f) and (3) of the Employment Rights Act 1996
and Section 35(3) Working Time Regulations 1998, each as amended.

2.
I confirm that at all relevant times there was and is in force a contract of
insurance or an indemnity provided for members of a profession or professional
body covering the risk of a claim by Richard Steeves in respect of loss arising
in consequence of the advice I have given him in connection with this matter.

3.
I have advised Richard Steeves in connection with the completion of this
Agreement and specifically on the terms and effect of the Agreement and its
effect on his ability to pursue his rights before an Employment Tribunal
including in particular, all of those claims listed in paragraph 6 of the
attached settlement agreement.

4.
I am not acting (and have not acted) in relation to this matter for the Company
or any associated employer or company.

Signed    Dated    
[ ]


Solicitor



7

--------------------------------------------------------------------------------






8